Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a machine operator, worked for the employer for approximately two years before he was fired in June 2006 for arguing with and yelling and cursing at his supervisor. The Unemployment Insurance Appeal Board denied claimant’s ensuing application for unemployment insurance benefits on the basis that he was discharged from his employment for misconduct. He now appeals.
An employee’s contentious or threatening behavior in the workplace may constitute disqualifying misconduct (see Matter of Orane [Commissioner of Labor], 6 AD3d 910, 910 [2004]). Here, although claimant and his supervisor offered conflicting accounts as to what occurred, such conflicts in the testimony presented a credibility issue for resolution by the Board, and the supervisor’s testimony provides substantial evidence to support the Board’s decision that claimant’s employment was terminated due to misconduct (see Matter of Smith [Commissioner of Labor], 23 AD3d 973, 974 [2005]). Accordingly, we affirm.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.